Citation Nr: 1715937	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 2013 for service connection for an adjustment disorder with mixed emotions of anxiety and depression with panic attacks.

2.  Entitlement to an initial rating in excess of 70 percent for an adjustment disorder with mixed emotions of anxiety and depression with panic attacks.

3.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left thumb.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the lumbosacral spine. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) from April 12, 2013. 

6.  Entitlement to a TDIU prior to April 12, 2013.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye scar.

8.  Entitlement to service connection for a lung disorder. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2014 and July 2016 rating decisions of the RO in New York, New York.

As an initial matter, the Board notes that in the January 2015 notice of disagreement (NOD), the Veteran indicated disagreement with the assigned effective dates as well as the assigned ratings, for the adjustment disorder, lumbar spine disability, and left thumb disability.  The April 2016 statement of the case (SOC) did not specifically list separate issues regarding entitlement to earlier effective dates, but the 
Agency of Original Jurisdiction (AOJ) addressed the respective effective dates in the body of the SOC.  For the sake of clarity, the Board will separately address the effective date issue with respect to the establishment of service connection for the  adjustment disorder and has separated the issue as shown on the title page above.

With respect to the claim for a higher rating for the left thumb disability, the Board observes that the Veteran was in receipt of a noncompensable rating from January 21, 1963.  The Veteran filed a claim for an increased rating in July 2012 and a January 2013 rating decision granted an increased rating to 10 percent, effective July 17, 2012, the date that the claim for increase was received.  Within one year of the decision, in July 2013, the Veteran submitted additional evidence and argument regarding the claim for a higher rating.  In the October 2014 rating decision, the AOJ continued the 10 percent disability rating and the Veteran disagreed with the decision.  As new and material evidence was submitted within one year of the July 2013 rating decision, the Board finds that the present claim stems from the claim for increase filed in July 2012.  Accordingly the appropriate "look back" period extends to July 2011.  The AOJ considered the same periods in the determination of the effective date for the assignment of the increased rating and explained the same in the April 2016 SOC. 

As the Veteran's contention is essentially that he is entitled to a higher rating for the thumb disability, including during the "look back" period during the year prior to the date of the claim for increase, the Board finds that there need not be a separate issue for adjudication of the effective date for the increase.  The Board's discussion below addresses the Veteran's assertion that the increased rating was warranted "earlier" than when it was assigned inasmuch as the Board discusses whether the Veteran is entitled to a higher rating at any point pertinent to the appeal period, including the "look back" period during the year prior to the date the claim was received. 

If the Veteran contends that he is entitled to a higher rating for the left thumb prior to the one year period preceding the July 2012 claim for an increased rating, he is advised that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  There can be no freestanding claim for an earlier effective date.  Id.  Thus, if he contends that he is entitled to a higher rating for the left thumb disability prior to the one year "look back" period which preceded the July 2012 claim, he should file a claim for CUE with a prior rating decision. 
Regarding the claim for a higher rating for the spine disability, the Board notes that the Veteran has been in receipt of a 20 percent disability rating since January 21, 1963.  The 20 percent disability rating was continued in the October 2014 rating decision; no increased rating was granted.  Again, as there cannot be a freestanding claim for any effective date assigned in a prior rating decision, and there was no new benefit assigned in the October 2014 rating decision, there is no actionable claim for an earlier effective date with respect to the lumbar spine disability rating.  As such, the Board has not added this issue to the present appeal.   

Regarding the claims for service connection for a left eye scar and lung disorder, these claims were denied in the July 2016 rating decision.  To date, an SOC has not been issued for these issues.  As such, the Board has added the claims to the title page above so that they may be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the appellant or the record.  See Rice v. Shinseki, App. 447 (2009).  In an April and July 2016 submissions, the Veteran's attorney raised the question of whether the Veteran is unemployable due to service-connected disabilities, to include his psychiatric, spine and thumb disabilities, for which increased rating claims are at issue.  Thus, the issue of entitlement to a TDIU is properly before the Board.  For the reasons explained below, the Board herein is able to grant entitlement to TDIU effective April 12, 2013.  As this effective date does not cover the entire period on appeal, the Board has characterized the issues for entitlement to TDIU as reflected on the title page above.

In July 2016, the Veteran's attorney submitted a waiver of additional evidence by the Regional Office.  Indeed, for all evidence submitted by the Veteran in connection with a substantive appeal filed after February 2013 where the Veteran does not specifically request AOJ consideration of the evidence, waiver is assumed.  See 38 U.S.C.A. § 7105(e) (West 2014).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 U.S.C.A. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issues of entitlement to a TDIU prior to April 12, 2013, as well as entitlement to a higher rating for the lumbar spine disability, and claims regarding entitlement to service connection for eye and lung disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's prior claim of service connection for an anxiety disorder was denied in an April 2004 rating decision that also considered and denied service connection for depression.  The Veteran did not appeal the decision.
      
2.  After the final April 2004 decision, the Veteran did not file a formal or informal claim for service connection for an acquired psychiatric disorder until April 12, 2013.
      
3.  For the entire period on appeal, the Veteran's service-connected adjustment disorder was manifested by occupational and social impairment in most areas, manifested by depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, and disturbances in motivation and mood but had no manifestations of impairment of thought processes, delusions or hallucinations, grossly in appropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.
      
4.  Throughout the course of the appeal, the Veteran's service-connected left thumb disability has been manifested by arthritis in the distal interphalangeal (DIP) and proximal interphalangeal (PIP) joints, a gap of one to two inches between the left thumb pad and fingers, and a gap of one inch or more between the index finger, long finger, ring finger, and little finger and the transverse crease of the palm; favorable ankylosis or limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, was not demonstrated; extension of the fingers was not limited. 
      
5.  The Veteran is not substantially, gainfully employed.
      
6.  The Veteran meets the schedular criteria for a TDIU; the evidence supports a finding that as of April 12, 2013, the Veteran was not able to work due solely to his service-connected adjustment disorder. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 12, 2013 for the grant of service connection for an adjustment disorder with mixed emotions of anxiety and depression, are not met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).
      
2.  The criteria for a rating in excess of 70 percent for service-connected adjustment disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, DC 9440 (2016).
	
3.  The criteria for a disability rating in excess of 10 percent for a service-connected left thumb disability are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 3.400(o)(2), 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes (DCs) 5003, 5228 (2016).
      
4.  The criteria for a separate 10 percent disability rating, but no higher, for a left index finger disability are met from July 17, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 3.400(o)(2), 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes (DC) 5229 (2016).
      
5.  The criteria for a separate 10 percent disability rating, but no higher, for a left long finger disability are met from July 17, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 3.400(o)(2), 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Code (DC) 5229 (2016).

6.  The criteria for a TDIU based solely on the service-connected adjustment disorder, effective April 12, 2013, are met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by the notice provided to the Veteran, via letter dated in August 2012 and June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of pertinent medical records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and VA examinations were obtained in January 2013, June 2014, and September 2014.  The Veteran has not identified any additional outstanding records that VA has not requested or obtained regarding the left thumb and/or psychiatric disability rating claims.  

The January 2013, June 2014, and September 2014 VA examinations were adequate as the examiners reviewed the file, considered and addressed the Veteran's contentions, and conducted thorough examinations of the Veteran.  Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05   (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, with respect to the January 2013 and June 2014 VA examinations regarding the left thumb disability, the Board has considered Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Both of the examiners conducted range of motion testing for both right and left hands initially and with observed repetitive use, and tested grip and muscle strength as compared to the sound side.  Although range of motion findings were not reported in terms of specific degrees, limitation of motion was reported in terms that address the relevant rating criteria, specifically the amount of a gap between the thumb and finger pads as well as the fingers and transverse crease of the palm.  As such the Board finds adequate compliance with Correia. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claims.

II.  Effective Date

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400 (b)(2).  Additionally, the effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(2), (r).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  The Board notes that VA has amended the regulations pertaining to filing claims on standard VA forms.  However, these amendments do not apply to the Veteran's case given the timing of the claims.

In August 2003, the Veteran filed a claim for service connection for an anxiety disorder secondary to his service-connected lumbar spine disability.  VA treatment records associated with the file in connection with the claim included a May 2003 VA treatment record which noted a diagnosis of depression and a prescription medication to treat the depression.  An April 2004 rating decision denied service connection for an anxiety disorder on the basis that there was no current disability of an anxiety disorder.  The rating decision also addressed the treatment for depression and noted that there was no evidence of a link to service.  The rating decision did not address any other acquired psychiatric disorder.  The Veteran did not appeal the decision or submit new and material evidence within one year of notification of the rating decision.  

The next communication from the Veteran regarding an acquired psychiatric disorder was received April 12, 2013, when he claimed entitlement to "compensation benefits for mental health conditions."  The AOJ denied the claim in September 2013, finding that no new and material evidence had been submitted to reopen the claim for service connection.  

In January 2014, the Veteran filed another claim for service connection for an acquired psychiatric disorder.  Subsequently, in October 2014, the AOJ granted the claim for an acquired psychiatric disorder, effective January 27, 2014.  The Veteran filed a timely notice of disagreement.  In April 2016, the AOJ determined that the effective date should be April 12, 2013, the date that the Veteran filed his claim for "mental health conditions" which was treated as a request to reopen the claim for service connection.  The Veteran continued to dispute the assigned effective date.

Having reviewed the procedural history and the evidence, the Board finds that the April 2004 rating decision was final as to the specific request for service connection of an anxiety disorder as well as depression as these specific psychiatric disorders were discussed in the April 2004 rating decision.  Given the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that the August 2003 claim encompassed all acquired psychiatric disorders that were reasonably diagnosed at that time, including the claimed anxiety and depression noted in the VA treatment records.  However, the Board finds that the August 2003 claim could not have encompassed an adjustment disorder as it had not yet been diagnosed.  Thus, notwithstanding the holding in Clemons that a claim for one psychiatric disorder encompasses all psychiatric disorders, the Board finds that the August 2003 claim could not have encompassed the later diagnosed adjustment disorder.  As such, the claim did not remain open as to any additional acquired psychiatric disorder following the April 2004 rating decision. 

In this regard, at the time of the April 2004 rating decision, there was no indication in the record that the Veteran had an adjustment disorder and the Veteran does not contend otherwise.  For these reasons, the Board finds that the April 12, 2013 claim for "mental health condition" was the first claim for service connection for the adjustment disorder.   

To the extent that the April 2013 claim also included the Veteran's symptoms of anxiety and depression, it was accurately characterized as a request to reopen the claim for service connection.  As the April 2004 rating decision was a final decision with respect to the claim regarding anxiety and depression, and the claim for an adjustment disorder was not open in April 2004, the Board finds that the April 12, 2013 claim is the earliest possible date for service connection for the adjustment disorder with mixed emotions of anxiety and depression.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Based on the foregoing, the appeal for an effective date earlier than April 12, 2013 for an adjustment disorder with mixed emotions of anxiety and depression, is denied. 

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

	a.  Adjustment disorder

The Veteran's adjustment disorder is evaluated under VA's General Rating Formula for Mental Disorders. The Veteran has been assigned a 70 percent disability rating since the initial grant of service connection, effective July 12, 2013. 

Pertinent to the present claim, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

A veteran may only qualify for a given rating based on psychiatric disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Id.

When evaluating a psychiatric disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
 § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a psychiatric disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, VA and private treatment records do not demonstrate symptoms indicative of the severity, frequency and duration to warrant a 100 percent disability rating.  VA treatment records consistently noted the Veteran had a history of anxiety and depression and that it was controlled with medication.  See e.g. September 2010 VA treatment record.  However, VA treatment records dated in March 2011 and March 2012 noted negative depression screens.  In this regard, both times the Veteran was asked if he felt down, depressed or hopeless and he responded "not at all".  The Board acknowledges that an October 2013 VA treatment record he answered "several days" to the same question.  However, the October 2013 treating physician still found that the Veteran's screen was negative for depression.  

A November 2013 VA treatment record noted the Veteran's report that he felt depressed because he was not being treated well by VA and that he was frustrated that he was unable to be service-connected for some of his ongoing medical problems.  He also reported that he had lost control of his anger in the past, which on occasion resulted in his being arrested.  The VA treating physician also noted that according to the Veteran's medical record, he had experienced difficulty controlling his temper for many years.  The Veteran denied problems with concentration or memory.  The Veteran also reported that he had panic attacks twice per year, when driving or laying down.  He denied any current audio or visual hallucinations or suicidal or homicidal ideation.  

The November 2013 VA psychologist noted that the Veteran was casually dressed and well groomed, made appropriate eye contact, and was engaged and cooperative throughout the interview.  The VA psychologist also noted that the Veteran's  mood was euthymic and his affect was mood congruent.  The VA psychologist also noted that the Veteran's volume, rate and rhythm of speech were normal and that the Veteran's thoughts were organized and relevant.  The VA psychologist noted that there was no evidence of a thought disorder and that the Veteran was alert, oriented as to person, place, and time.  The VA psychologist noted that the Veteran's concentration and memory seemed to be within normal limits.  The VA psychologist also noted that the Veteran demonstrated fair insight and judgment.  Regarding relationships, the VA psychologist noted the Veteran's report that he had a strong relationship with his sister, that he had been married for 55 years, and that he had good relationships with his wife, two adult daughters, and grandchildren. 

A May 2014 VA primary care treatment record noted that the Veteran's depression and anxiety were being managed with prescription medication, which the Veteran felt was helping.  The VA physician also noted that the Veteran declined interest in a pain rehabilitation program or other psychology services offered by a pain psychologist.  

The Veteran was provided with a VA examination in September 2014.  At that time, he was diagnosed with an adjustment disorder with mixed emotions of anxiety and depression as well as panic attacks.  The examiner noted that it was not possible to attribute symptoms to particular diagnoses as both diagnoses have a component of anxiety.  The Veteran reported that his panic attacks were less frequent than they had been previously and that they occurred once per month.  He also reported that during a panic attack, he felt intense heat, his heart was racing, and he was fearful that the feeling would never end and he was severely scared.  The examiner also noted that the Veteran had anxiety over an inability to walk, sleep, and have sex, and that the Veteran's depression caused him to isolate, lose weight, and cry over a life filled with pain and anxiety.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking and/or mood.  

During the September 2014 VA examiner's interview with the Veteran, the examiner noted that the Veteran had been married for 55 years, had two grown daughters, and grandchildren, and that he related well with all of them.  The examiner also noted that the Veteran's symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  

Also of record is the report of a January 2016 private psychological evaluation.  
The private psychologist noted that the Veteran had been married for more than 55 years and that he and his wife do household chores and manage finances together.  The psychologist noted that the Veteran was able to attend to his personal hygiene.  The psychologist also noted the Veteran's insomnia, mild memory loss, difficulty establishing and maintaining relationships, difficulty adapting to stressful circumstances including work and disturbances of motivation and mood.  The private psychologist noted that she reviewed the September 2014 VA examination report as well.  The private psychologist opined that the Veteran's adjustment disorder prevented him from maintaining substantially gainful employment.

Having reviewed all of the evidence of record, the Board finds that a 100 percent disability rating is not warranted for the service-connected anxiety disorder.  

In this regard, the VA and private treatment records do not indicate psychiatric symptoms of the frequency, severity, or duration contemplated by the 100 percent disability rating.  None of the private or VA treatment records, or private or VA examination reports, indicate that the Veteran was ever unable to perform activities of daily living due to PTSD, had any cognitive dysfunction or memory loss, nor were hallucinations noted or reported in VA or private treatment records or examination reports.

The Board acknowledges that a January 2016 private psychologist found that the Veteran's adjustment disorder prevented him from maintaining substantially gainful employment.  However, the psychologist cited symptoms demonstrative of lesser ratings than the currently-assigned 70 percent disability rating as the basis for the opinion.  The January 2016 private psychologist did not indicate that the Veteran had any symptoms akin to the examples listed under the 100 percent rating.  To the contrary, the psychologist noted that the Veteran has been married for more than 55 years and that he and his wife do household chores and manage finances together.  The psychologist noted that the Veteran was able to attend to his personal hygiene.  The psychologist also noted the Veteran's insomnia, mild memory loss, difficulty establishing and maintaining relationships, difficulty adapting to stressful circumstances including work and disturbances of motivation and mood.  The psychologist also based her opinion on notations from the September 2014 VA examination which noted anxiety, depression, and panic attacks with occupational and social impairment with deficiencies in "most areas" rather than "total occupational and social impairment."  

The Board finds that the more appropriate avenue for addressing the private psychologist's opinion with respect to occupational impairment is to find that a claim for TDIU has been raised.  As discussed below, the Board is herein granting the TDIU claim.

In reaching the above conclusions, the Board has considered the Veteran's statements and belief that he is entitled to a higher rating for his service-connected adjustment disorder with anxiety, depression and panic attacks.  However, as the evidence does not support a finding of symptoms that are of the type, frequency, or severity to result in total occupational and social impairment, the Board is constrained to find that a rating in excess of 70 percent is not warranted at any time.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine but as the preponderance of the evidence is against the claim, the doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.
      
      b.  Left thumb

In this case, the Veteran had left thumb dislocation while in service, was manually reduced and had a cast for 4-6 weeks.  The disability was rated as noncompensable from January 21, 1963 until the Veteran filed a claim for an increased rating in July 2012.  In January 2013, the AOJ granted an increased rating to 10 percent, effective July 17, 2012, the date of receipt of the claim for increase.  In October 2014, the AOJ continued the 10 percent disability rating. 

The Veteran's left thumb disability is currently rated under DCs 5299-5228, pertaining to arthritis with limitation of motion of the thumb.  38 C.F.R. § 4.71a , DCs 5228.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Limitation of motion of the individual fingers is rated under DCs 5228, 5229, and 5230.  DC 5228, for limitation of motion of the thumb (of either the major or nonmajor hand), provides for a 10 percent evaluation when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a , DC 5228.  Under DC 5229, for limitation of motion of the index or long finger (of either the major or nonmajor hand), a maximum 10 percent evaluation is for application when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, DC 5229.  DC 5230 provides for a maximum noncompensable evaluation for limitation of motion of the ring or little finger (of either the major or nonmajor hand).  38 C.F.R. § 4.71a , DC 5230.

Pursuant to DC 5224, as to both the dominant and non-dominant hand, favorable ankylosis of the thumb is rated as 10 percent disabling, and unfavorable ankylosis of the thumb is rated as 20 percent disabling; a schedular rating of higher than 20 percent is not available for ankylosis.  A Note also advises that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. §4.71a , DC 5224.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings, as is the case here, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

On VA examination in January 2013, the Veteran reported that the impact of flare-ups is that pain is aggravated when grabbing things.  There was a gap of less than one inch between the left thumb pad and the fingers, with objective evidence of pain beginning at a gap of 1 to 2 inches.  The Veteran was able to perform repetitive testing with three repetitions.  The examiner noted additional limitation of motion measured at a gap of 1 to 2 inches between the thumb pad and fingers.  There was also a gap between fingertips and proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  The gap was measured at 1 inch or more and affected the index finger, long finger, ring finger, and little finger.  There was no limitation of extension for the index finger or long finger post-test.  The examiner determined that with respect to functional loss, the Veteran had less movement than normal, weakened movement, and excess fatigability of all fingers on the left hand and pain on movement of the left thumb.  There was no deformity but there was objective evidence of atrophy of disuse of the left thumb. Muscle strength testing was 4/5 on the left hand compared with 5/5 on the right hand.  The examiner noted that there was no ankylosis of the thumb or fingers.  The examiner also noted that there was no scarring related to the left thumb.  No assistive devices were noted to be used or necessary.  Degenerative arthritis was noted.  X-rays dated in January 2013 were shown to have minimal hypertrophic changes at the PIP and DIP joint of the first digit.  The examiner noted that the Veteran's disability had no impact on his ability to work.  

On VA examination in June 2014, the Veteran complained of flare-ups that affected his ability to play guitar.  On objective examination, there was a gap of less than one inch between the left thumb pad and the fingers.  There was no objective evidence of painful motion.  The examiner found that the Veteran was able to perform repetitive testing with three repetitions with no additional limitation of motion for any fingers.  Post-repetitive testing, the gap between the thumb pad and fingers remained less than one inch.  The examiner did note, however, that although the Veteran did not have additional limitation of motion after repetitive use testing, he did have additional functional impairment including less movement than normal, weakened movement, and excess fatigability, all in the thumb. In another section of the report, the examiner also stated that there was no additional limitation or functional loss during flare ups and with repetitive use. 

The Veteran's grip was noted to be 4/5 on the left compared with 5/5 on the right.  The examiner noted that there was no ankylosis of the thumb or fingers.  The examiner reported that the Veteran's functioning was not so diminished that amputation with prosthesis would equally serve him.  The examiner also noted that X-rays of the left hand taken in June 2014, noted arthritic changes at the first metacarpophalangeal joint as well as interphalangeal joint arthritic changes with joint space narrowing.  

The June 2014 VA examiner noted functional impact of the left thumb disability on work to be pain with grabbing and playing guitar.  

Upon consideration of all of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is entitled to separate compensable ratings for the index and long fingers under DC 5229, but is not entitled to a rating in excess of 10 percent for his thumb disability.  

In reaching these conclusions, the Board has considered the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion, pursuant to DeLuca.  However, in this case, there is no indication that pain, due to disability of the left thumb, results in functional loss greater than the aforementioned ratings assigned herein.  38 C.F.R. §§ 4.40, 4.45.  Significantly, there is no additional limitation of motion found on physical examination after repetitive motion.  The Veteran has reported pain and weakened movement and excess fatigability were noted by the January 2013 and June 2014 VA examiners.  However, clinical testing revealed, at worst, a gap of one to two inches between the thumb pad and fingers, and a gap of one inch or more between the fingers and the transverse crease of the palm, with no limitation of extension.  See January 2013 VA examination.  There is no thus indication that the Veteran has functional loss that most closely approximates the next level of disability for the left thumb, i.e., a gap of more than two inches between the thumb pad and the fingers, or unfavorable ankylosis, as is required for a 20 percent disability rating.  38 C.F.R. § 4.71a, DCs 5224, 5228.  Thus, the Board finds that the currently assigned 10 percent disability rating for the thumb already contemplates any functional impairment related to pain, weakness, fatigability, on limitation of motion and does not warrant a higher rating under DeLuca.  Moreover, the separate 10 percent ratings for the index and long fingers, represent the highest ratings possible for limitation of motion of those fingers.  Although objective findings of limitation of motion were found with respect to the left ring and little fingers, the Board observes that such limitation of motion is noncompensable under DC 5229.

VA and private treatment records were reviewed but do not support higher or separate ratings with respect to the left thumb disability.  

In reaching these conclusions, the Board has also considered the Veteran's lay statements that his left thumb disability hinders his ability to grab things and play guitar.  This is especially significant given the Veteran's statements that he is a professional guitar player; however, the Board has already granted TDIU herein due to the service-connected psychiatric disorder as of April 12, 2013, and remanded the issue with respect to the period prior to April 12, 2013.  

The Board has also considered whether the Veteran is entitled to a higher rating for the left thumb disability under DC 5307 for a moderately severe impairment of a Group VII muscle injury given the January 2013 VA examiner's finding of objective evidence of atrophy in the thumb.  However, the Board finds that a separate rating is not warranted as the rating under DC 5307 contemplates limitation of motion of the thumb and fingers.  Thus, a separate rating would result in impermissible pyramiding.  Moreover, the Veteran receives a greater benefit with three separate 10 percent ratings for limitation of motion of the thumb, index, and long fingers under DCs 5228 and 5229. 

The Veteran has not asserted, and there is no evidence, that he has any scars associated with the left thumb disability that warrant a separate disability rating.

Further, the Board agrees with the AOJ that the appropriate effective date for the increase to 10 percent under DC 5228, as well as the separate disability ratings for the index and long fingers, assigned herein, as July 17, 2012 the date that the claim for increase was received. 

In this regard, the first indication of a the criteria warranting higher ratings was in January 2013, during the VA examination.  The Board has considered the "look back" period during the year prior to the date that the Veteran's claim was received in July 2012, and finds that there is no indication that the Veteran's disability had reached the criteria for higher ratings during that period.  In this regard, VA and private treatment records dated during the year prior to July 17, 2012 do not indicate that the Veteran's left thumb osteoarthritis symptoms met the criteria for compensable disability ratings during the year prior to July 17, 2012.  Moreover, there was no communication from the Veteran during the year prior to his claim for increase.  

For all of these reasons, the Board resolves doubt in the Veteran's favor in finding that separate, 10 percent disability ratings are warranted for the index and long fingers, but that an increased rating for the left thumb, is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine as to the higher ratings but as the preponderance of the evidence is against the claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

IV.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529   (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2016).
In this case, the Veteran asserts that he is unable to work due to his service-connected disabilities.  He is service-connected for the following: adjustment disorder with anxiety and depression (70 percent), lumbosacral strain with arthritis and herniated disks (20 percent), dermatitis of the hands (10 percent), lumbar radiculopathy of the lower right extremity (10 percent), and posttraumatic osteoarthritis of the left thumb (10 percent), and now, separate ratings for limitation of motion of the index finger (10 percent) and long finger (10 percent).  

The Veteran is now in receipt of a combined 80 percent disability evaluation with at least one disability rated at least 40 percent disabling, since April 12, 2013.  Thus, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU as of that date.  Based on evidence submitted by a January 2016 private psychologist, who offered a retrospective opinion as to the severity of the Veteran's service-connected psychiatric disability, the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his adjustment disability alone.  

As noted above, the January 2016 private psychologist opined that the Veteran's psychiatric disorder prevents him from maintaining substantially gainful employment.  The psychologist explained that the Veteran could not sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his adjustment disorder.  She noted that the Veteran has difficulty getting along with others in the workplace, does not get enough sleep which presents a safety issue, and has difficulty maintaining a steady mood that could lead to problems in his social and work life.  The psychologist noted the Veteran's report that he felt nervous and worried and that he struggled with ongoing anxiety issues.  The psychologist found that with these problems, the Veteran would have an increase in paranoia and would struggle with appropriate work interaction.  She also noted that he has physical signs of depression that interfere with work daily, including extreme fatigue, hypersomnia, appetite issues, and emotional outbursts.  The psychologist also noted that the Veteran's symptoms have been this severe since his original claim date (identified by the psychologist as January 27, 2014, but in actuality, as discussed above, is April 12, 2013).  

Based on this evidence, the Board finds that the Veteran's service-connected psychiatric disability has rendered him unable to secure and follow a substantially gainful occupation since April 12, 2013.  Accordingly, TDIU is granted from April 12, 2013.  


ORDER

The appeal for an effective date earlier than April 12, 2013 for an adjustment disorder with mixed emotions of anxiety and depression with panic attacks, is denied. 

A rating in excess of 70 percent for the service-connected adjustment disorder with mixed emotions of anxiety and depression with panic attacks, is denied. 

A rating in excess of 10 percent for the service-connected left thumb disability, is denied.

A separate rating of 10 percent for limitation of motion of the left index finger, is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate rating of 10 percent for limitation of motion of the left long finger, is granted, subject to the laws and regulations governing payment of monetary benefits. 
	
A TDIU is granted from April 12, 2013. 


REMAND

With respect to the remaining issues on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

First, regarding the claims for service connection of a left eye scar and lung disorder, a remand is necessary in order to provide the Veteran with a statement of the case.  In a July 2016 rating decision, the AOJ denied service connection for a left eye scar and a lung disorder.  (The AOJ had previously reopened and denied the claim for the left eye scar which is why the claim is characterized as a request to reopen the claim, on the title page above.)  The Veteran submitted a timely notice of disagreement in August 2016.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to the determination, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.   See Manlincon, supra.  The issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).   

With respect to the claim for a higher rating for the lumbar spine, a January 2016 VA outpatient treatment noted the Veteran's report that his back symptoms had worsened.  Further, the most recent VA examination in June 2014 was inadequate as it did not meet the requirements as discussed in Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non weight-bearing.").  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Regarding the claim for a TDIU prior to April 12, 2013, as the AOJ has yet to adjudicate this matter.  The Board notes that the Veteran claimed in July 2016 that he is unemployable due to all of his service-connected disabilities, which would include his lumbar spine disability and his thumb disability, and for which increased rating claims were pending at the time TDIU was raised.  The Veteran's increased rating claim for his thumb, adjudicated above, was initiated in July 2012.  The Veteran's increased rating claim for his spine was filed in July 2013, with a "look back" period of one year.   The Board has also awarded separate ratings for  the left index and left long finger, for which effective dates have yet to be determined.  As the Board is remanding the Veteran's increased rating claim for his spine for additional development, and the AOJ has yet to assign an effective date for the finger disability ratings, the question of whether TDIU can be awarded prior to April 12, 2013 based on disabilities other than his psychiatric disability is deferred.  

As the evidence indicates that the Veteran receives ongoing care from VA, while on remand, associate with the file any outstanding, VA treatment records, dated since March 2016.   The Veteran should be offered another opportunity to provide private treatment records or an authorization and consent form so that VA may obtain them on his behalf. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his attorney with a statement of the case regarding entitlement to service connection for a left eye scar and lung disorder.  Inform the Veteran of the requirements for perfecting an appeal with respect to the issues.  If the Veteran perfects an appeal with respect to these issues, ensure that all indicated development is completed before the case is returned to the Board.

2.  Offer the Veteran the opportunity to submit additional private treatment records or an authorization and consent form so that VA may obtain private records on the Veteran's behalf.  Notify the Veteran that prior attempts to seek records from Dr. D and Dr. T.M.M. were unsuccessful. 

3.  Obtain relevant outstanding VA treatment records.  

4.  Afford the Veteran the appropriate examination to determine the current severity of his lumbar spine disability.  The examiner should review the electronic claims file and conduct the appropriate testing. 

The examiner should test range of motion in active motion, passive motion weight bearing, and non-weight bearing.  The examiner is also asked to provide a retrospective opinion on the severity of lumbar spine disability dating back to July 2012 (one year prior to the date of the claim for an increased rating for the lumbar spine).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

5.  Readjudicate the claims based on the entirety of the evidence, to include whether TDIU may be awarded prior to April 12, 2013.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


